EMPLOYMENT AGREEMENT

THIS AGREEMENT, made as of October 23, 2019 (“Effective Date”), is by and
between CUSTOMERS BANCORP, INC., a Pennsylvania corporation, with its main
office located at 1015 Penn Avenue, Wyomissing, PA 19610 (“Company”) and Carla
Leibold (“Executive”).

Background

A.                Company wishes to secure the continued services of Executive
as the Company’s Chief Financial Officer on the terms and conditions set forth
herein.

B.                 Subject to the terms and conditions hereinafter, Executive is
willing to enter into this Employment Agreement (this “Agreement”) upon the
terms and conditions set forth.

C.                 The Company’s Board of Directors has approved this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, the parties agree as follows:

1.                  Employment. Company agrees to employ Executive as its Chief
Financial Officer during the “Term” defined in Section 2 of this Agreement.
Executive shall report to and be subject to the direction of the Chief Executive
Officer and Board of Directors of the Company. Executive shall have the powers
and authority ordinarily given to the position described above as provided under
the Bylaws of the Company. Executive will have such duties as normally apply to
such position. Executive shall devote all of her working time, abilities and
attention to the business of the Company, and will fulfill all of the duties
required of her as Chief Financial Officer. The services of Executive shall be
rendered principally in Wyomissing, PA, but Executive shall undertake such
traveling on behalf of Company as may be reasonably required.

2.                  Term of Employment. Subject to the terms and conditions of
this Agreement, the initial term of employment hereunder shall be for the two
(2)-year period commencing on the Effective Date and ending on the day preceding
the two (2)-year anniversary of the Effective Date. As of each one (1)-year
anniversary of the Effective Date, the term of employment hereunder shall be
extended for another one (1) year, automatically, unless either party delivers
notice to the contrary to the other party at least sixty (60) days prior to such
one (1)-year anniversary, in which case the term of employment hereunder shall
expire as of the date to which it was last extended pursuant to this sentence.
Such notice shall be delivered in a manner consistent with the requirements of
Section 12. References in this Agreement to the “Term” shall refer both to such
initial term and any successive terms.

3.                  Compensation. In consideration of the services to be
rendered by Executive, Company shall pay to Executive during the initial Term:

(a)                A base salary of not less than four hundred thousand dollars
($400,000) per annum for each year of the Term, payable in equal installments
over such payroll cycles as the Company pays its executive officers generally,
with any salary for initial or final partial months or other payroll periods
being prorated based on the number of calendar days in question. It is
understood that the Board of Directors of the Company shall review Executive’s

 1 

 

performance and make a determination regarding increases in her salary at least
once in every calendar year during the Term.

(b)               Incentive Compensation in an amount, in such form, and at such
time as is provided in such executive incentive plan for Executive, either alone
or for Executive and other officers and management employees of the Company, as
shall be approved by the Board of Directors of the Company and in effect from
time to time. Such incentive compensation may take the form of cash payments
(“Cash Bonus”), transfers of stock, stock appreciation awards, restricted stock
units or stock options (collectively, “Equity Awards”). Equity Awards shall be
subject to such restrictions, vesting and other conditions and limitations as
set forth in such executive incentive plan.

4.                  Reimbursement of Expenses.

4.1              Reimbursement of Expenses. During the Term, Company shall
reimburse Executive for reasonable expenses incurred by her in the performance
of her duties, as well as those incurred in furtherance of or in connection with
the business of Company, including but not limited to traveling, entertainment,
dining and other expenses.

5.                  Termination of Employment.

5.1              Termination by Company; “Cause.” Company shall have the right
to terminate Executive’s employment hereunder at any time, with or without
“Cause” (as defined below). In the event of any termination by Company, Company
shall give Executive forty-five (45) days prior notice of any termination
without Cause, but shall not be obligated to give Executive prior notice of a
termination with Cause. Company shall nevertheless be obligated to pay Executive
such compensation and severance, if any, as may be provided for in this
Agreement under the applicable circumstances. Company will give Executive notice
of termination of her employment pursuant to a “Notice of Termination” (as
defined below).

5.2              No Right to Compensation or Benefits Except as Stated. If the
Company terminates Executive’s employment for Cause, Executive shall have no
right to severance compensation of any kind, or any right to salary or other
benefits for any period after such date of termination. If Executive is
terminated by Company other than for Cause, Executive’s rights to compensation
and benefits under this Agreement shall be as set forth in Section 5.5.

5.3              Termination by Executive. Executive shall have the right to
terminate her employment, whether or not for “Good Reason” (as hereinafter
defined), but, in all events, Executive shall give Company notice pursuant to a
written “Notice of Termination” (as defined below). If the termination by
Executive is other than for Good Reason: (i) Executive must give Company a
Notice of Termination not less than forty five (45) days prior to the date her
termination of employment will be effective, and (ii) Executive shall have no
right to severance compensation of any kind, or any right to salary or other
benefits for any period after such date of termination. If termination is by
Executive for Good Reason, Executive’s rights to compensation and benefits under
this Agreement shall be as set forth in Section 5.5.

 2 

 

5.4              Certain Definitions.

(a)                In connection with a termination of Executive’s employment by
the Company, “Cause” shall mean any one or more of the following reasons: (l)
the willful material failure by the Executive to perform the duties required of
her hereunder (other than any such failure resulting from incapacity due to
physical or mental illness of the Executive or material changes in the direction
and policies of the Board of Directors of Company), if such failure continues
for fifteen (15) days after a written demand for substantial performance is
delivered to the Executive by the Company which specifically identifies the
manner in which it is believed that the Executive has failed to attempt to
perform her duties hereunder; (2) the willful engaging by the Executive in
willful misconduct materially injurious to the Company; (3) receipt by the
Company of a notice (which shall not have been appealed by Executive or shall
have become final and non-appealable) of any governmental body or entity having
jurisdiction over the Company requiring termination or removal of the Executive
from her then present position, or receipt of a written directive or order of
any governmental body or entity having jurisdiction over the Company (which
shall not have been appealed by Executive or shall have become final and
non-appealable) requiring termination or removal of the Executive from her then
present position; (4) personal dishonesty, incompetence, willful misconduct,
willful breach of fiduciary duty involving personal profit or conviction of a
felony; or (5) material breach of any provision set forth in Sections 6, 7, 8 or
9, to the extent applicable. For purposes of this section, no act, or failure to
act, on the Executive’s part shall be considered ‘‘willful’’ unless done or
omitted to be done by Executive in bad faith and without reasonable belief that
her action or omission was in the best interest of Company. Any act or omission
to act by the Executive in reliance upon a written opinion of counsel to Company
shall not be deemed to be willful.

(b)               Good Reason. For purposes of this Agreement, “Good Reason”
shall mean (1) a material breach by Company of the provisions of this Agreement,
which failure has not been cured within 30 days after a written notice of such
noncompliance has been given by Executive to Company; (2) any purported
termination of Executive’s employment which is not effected in compliance with
the requirements of this Agreement; (3) any reduction in title or a material
adverse change in Executive’s responsibilities or authority which are
inconsistent with, or the assignment to Executive of duties inconsistent with,
Executive’s status as Chief Financial Officer of Company; or (4) any reduction
in Executive’s annual base salary as in effect on the date hereof or as the same
may be increased from time to time.

(c)                Notice of Termination. Any termination of Executive’s
employment by Company or by Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a dated notice which shall (1) indicate the specific
termination provision in this Agreement relied upon; (2) set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated; and (3) be given in a
manner consistent with the requirements of Section 12.

5.5              Compensation Upon Certain Types of Termination. If Executive
shall terminate her employment for Good Reason during the Term, or if
Executive’s Employment is terminated by the Company other than for Cause during
the Term, or if Executive’s Employment is terminated for any reason other than
Cause upon expiration of the Term, then in lieu of any

 3 

 

salary or damages payments to Executive for periods subsequent to the date of
termination, Company shall pay as “Severance Compensation” to Executive, in lieu
of all other damages, compensation and benefits other than any benefits the
right to which shall have previously vested, an amount (the “Severance
Compensation”) equal to the following, depending upon whether a “Change in
Control” (as defined below) shall have occurred at the time of termination of
employment:

(a)                If a Change in Control shall not have occurred within twelve
(12) months prior to the date of termination of Executive’s employment with the
Company, the Company shall pay Executive the following Severance Compensation,
payable at the respective times and on the respective conditions set forth in
this subsection for each type of Severance Compensation:

(i)                 Cash Severance Compensation. Notwithstanding anything to the
contrary elsewhere in this Agreement, Executive shall be entitled to receive a
dollar amount equal to the sum of Executive’s then current base salary plus the
average of the annual performance bonus (consisting of both cash and other
incentive compensation, but excluding the Company match of any deferred
compensation) provided to her with respect to the three (3) fiscal years of the
Company immediately preceding the fiscal year of termination, for the greater of
two (2) years or the period of time remaining in the Term. This element of
Severance Compensation shall be payable in equal installments on the normal pay
dates following Executive’s separation from service with the Company within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and the Treasury Regulations promulgated thereunder (such Section and
regulations are sometimes referred to in this Agreement as “Section 409A”). If,
as of the date of the Executive’s separation from service, stock of the Company
or a holding company or other parent entity with respect to the Company is
publicly traded on an established securities market or otherwise, and if
necessary to comply with Section 409A, payments otherwise due during the six
(6)-month period following her separation from service shall be suspended and
paid in a lump sum upon completion of such six (6)-month period, at which time
the balance of the payments shall commence in installments as described in the
preceding sentence. Payments shall be subject to deduction for such tax
withholdings as Company may be obligated to make;

(ii)               Equity Awards. All Equity Awards shall be vested in full;

(iii)             Cash Bonus. Executive shall be entitled to a fraction of any
Cash Bonus for the fiscal year of the Company within which Executive’s
termination of employment occurs which, based upon the criteria established for
such Cash Bonus, would have been payable to Executive had she remained employed
through the date of payment, the numerator of which is the number of days of
such fiscal year prior to her termination of employment and the denominator of
which is three hundred and sixty-five (365); and

 4 

 

(iv)             Insurance. Company shall continue to provide health insurance
(including dental if applicable) and any life insurance benefits for the shorter
of (i) the length of the severance measurement period set forth in Section
5.5(a)(i) above, or (ii) the maximum period the Company is then permitted to
extend each individual benefit under the applicable plan or policy or applicable
law.

(b)               If a Change in Control shall have occurred within twelve (12)
months prior to the date of termination of Executive’s employment with the
Company, the Company shall pay Executive Severance Compensation equal to three
hundred percent (300%) of the sum of Executive’s then current base salary plus
the average of the annual performance bonus (consisting of both cash and other
incentive compensation, but excluding the Company match of any deferred
compensation) provided to her with respect to the three (3) fiscal years of the
Company immediately preceding the fiscal year of termination. The Severance
Compensation shall be payable in a single lump sum within thirty (30) days
following Executive’s separation from service within the meaning of Section
409A. If, as of the date of the Executive’s separation from service, stock of
the Company or a holding company or other parent entity with respect to the
Company is publicly traded on an established securities market or otherwise, and
if necessary to comply with Section 409A, payment of the lump sum shall be
suspended and paid within the thirty (30)-day period following the close of the
six (6)-month period following her separation from service. Payments shall be
subject to deduction for such tax withholdings as Company may be obligated to
make. In addition to the aforesaid Executive Severance Compensation, additional
Executive Severance Compensation shall be provided as set forth below.

(i)                 Equity Awards. All Equity Awards shall be vested in full;

(ii)               Cash Bonus. Executive shall be entitled to a fraction of any
Cash Bonus for the fiscal year of the Company within which Executive’s
termination of employment occurs which, based upon the criteria established for
such Cash Bonus, would have been payable to Executive had she remained employed
through the date of payment, the numerator of which is the number of days of
such fiscal year prior to her termination of employment and the denominator of
which is three hundred and sixty-five (365);

(iii)             Insurance. Company shall continue to provide health insurance
(including dental if applicable) and any life insurance benefits for the shorter
of (i) the length of the severance measurement period set forth in above in this
Section 5.5(b), or (ii) the maximum period the Company is then permitted to
extend each individual benefit under the applicable plan or policy or applicable
law; and

(iv)             Golden Parachute Limitation. Notwithstanding any provision of
this Agreement to the contrary, if, as a result of a payment provided for under
or pursuant to this Agreement, together with all other payments in the nature of
compensation provided to or for the benefit of the Executive under any other
plans or agreements in connection with a Change in Control, the Executive
becomes subject to excise taxes under Section 4999 of the Code, then the amount
of severance to be paid pursuant to this Agreement shall be reduced to the
maximum amount allowable without causing Executive to become subject to such
excise taxes. Such maximum amount shall be determined by a registered public
accounting firm selected by the Compensation Committee of the Board of Directors
of the Company, whose determination, absent

 5 

 

manifest error, shall be treated as conclusive and binding.

(c)                For purposes of this Agreement, “Change in Control” means the
occurrence of any one or more of the following events:

(i)                 There occurs a merger, consolidation or other business
combination or reorganization to which the Company is a party, whether or not
approved in advance by the Board of Directors of the Company, in which (A) the
members of the Board of Directors of the Company immediately preceding the
consummation of such transaction do not constitute a majority of the members of
the Board of Directors of the resulting corporation and of any parent
corporation thereof immediately after the consummation of such transaction, and
(B) the shareholders of the Company immediately before such transaction do not
hold more than fifty percent (50%) of the voting power of securities of the
resulting corporation;

(ii)               There occurs a sale, exchange, transfer, or other disposition
of substantially all of the assets of the Company to another entity, whether or
not approved in advance by the Board of Directors of the Company (for purpose of
this Agreement, a sale of more than one-half of the branches of Customers Bank,
a wholly owned subsidiary of the Company, would constitute a Change in Control,
but for purposes of this section, no branches or assets will be deemed to have
been sold if they are leased back contemporaneously with or promptly after their
sale);

(iii)             A plan of liquidation or dissolution is adopted for the
Company; or

(iv)             Any individual, firm, corporation, partnership or other entity
(“Person”) (except Company, any subsidiary of Company, any employee benefit plan
of Company, any Person or entity organized, appointed or established by Company
or any subsidiary of Company for or pursuant to the terms of any such employee
benefit plan), together with all Affiliates and Associates of such Person is or
shall become the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934 (the “Exchange Act”) of securities of the
Company representing 50% or more of the combined voting power of the Company’s
then outstanding securities. For purposes of this subsection, “Affiliate” and
“Associate” shall have the respective meanings ascribed to such terms in Rule
12b-2 of the General Rules and Regulations issued under the Exchange Act.

(d)               In the event that the Executive’s employment is terminated
during the Term as a result of her death or disability, she (or her estate, as
the case may be) shall not be entitled to any payments or other benefits
pursuant to this Section 5.5 or otherwise.

5.6              Release. The Company’s obligation to pay Severance Compensation
under Section 5.5 hereof is expressly conditioned upon Executive’s execution of
and delivery to the Company (and non-revocation) of a release (as drafted at the
time of Executive’s termination of employment, and which will include, but not
be limited to: (a) an unconditional release of all rights to any claims,
charges, complaints, grievances, known or unknown to Executive, against the
Company, its affiliates or assigns, or any of their officers, directors,
employees and agents, through to the date of Executive’s termination from
employment, and (b) a representation and warranty

 6 

 

that Executive has not filed or assigned any claims, charges, complaints, or
grievances against the Company, its affiliates or assigns, or any of their
officers, directors, employees and agents.

5.7              Mitigation by Executive. Executive shall not be required to
mitigate the amount of any payment provided for in Section 5.5 by seeking other
employment or otherwise.

6.                  Non-Disclosure. The Executive covenants and agrees that
Executive will not at any time, either during the Term or thereafter, use,
disclose or make accessible to any other person, firm, partnership, corporation
or any other entity any Confidential and Proprietary Information (as defined
herein), other than to (a) Executive’s attorney or spouse in confidence, (b)
while employed by the Company, in the business and for the benefit of the
Company, or (c) when required to do so by a court of competent jurisdiction, any
government agency having supervisory authority over the business of the
Executive or the Company or any administrative body or legislative body,
including a committee thereof, with jurisdiction.

For purposes of this Agreement, “Confidential and Proprietary Information” shall
mean non-public, confidential, and proprietary information provided to the
Executive concerning, without limitation, the Company’s financial condition
and/or results of operations, statistical data, products, ideas and concepts,
strategic business plans, lists of customers or customer information,
information relating to marketing plans, management development reviews,
including information regarding the capabilities and experience of the Company’s
employees, compensation, recruiting and training, and human resource policies
and procedures, policy and procedure manuals, together with all materials and
documents in any form or medium (including oral, written, tangible, intangible,
or electronic) concerning any of the above, and other non-public, proprietary
and confidential information of the Company; provided, however, that
Confidential and Proprietary Information shall not include any information that
is known generally to the public or within the industry other than as a result
of unauthorized disclosure by the Executive. It is specifically understood and
agreed by the Executive that any non-public information received by the
Executive during Executive’s employment by the Company is deemed Confidential
and Proprietary Information for purposes of this Agreement. In the event the
Executive’s employment is terminated for any reason, the Executive shall
immediately return to the Company upon request all Confidential and Proprietary
Information in Executive’s possession or control.

7.                  Non-Solicitation. Executive agrees that during the Term and
for a period of twelve (12) months thereafter, unless the Executive obtains the
Company’s prior written permission, which may be granted or denied at the
Company’s sole and absolute discretion, the Executive shall not:

(a)                solicit or divert to any competitor of the Company or, upon
termination of the Executive’s employment with the Company, accept any business
from any individual or entity that is a customer or a prospective customer of
the Company, to the extent that such prospective customer was identifiable as
such prior to the date of the Executive’s termination, except that this covenant
of non-solicitation shall not apply with respect to anyone who, while having
previously been a customer or prospect of the Company, is no longer a customer
or prospect of the Company at the time of the solicitation; and/or

(b)               induce or encourage any officer and/or employee of the Company

 7 

 

to leave the employ of the Company, hire any individual who was an employee of
the Company as of the date of the termination of the Executive’s, or induce or
encourage any customer, vendor, participant, agent or other business relation of
the Company to cease or reduce doing business with the Company or in any way
interfere with the relationship between any such customer, vendor, participant,
agent or other business relation and the Company.

8.                  Noncompete Agreement. For a period of twelve (12) months
after any resignation or termination of Executive’s employment for any reason,
Executive shall not, directly or indirectly, within 10 miles of any office of
the Company, enter into or engage directly or indirectly in competition with the
Company or any subsidiary or other company under common control with the
Company, in any financial services business conducted by the Company or any such
subsidiary at the time of such resignation or termination, either as an
individual on her own or as a partner or joint venturer, or as a director,
officer, shareholder, employee, agent, independent contractor, nor shall
Executive assist any other person or entity in engaging directly or indirectly
in such competition.

9.                  Non-Disparagement. During the Term, after its expiration and
following the termination of this Agreement by the Company or the Executive for
any reason, each party agrees not to make any statements, in writing or
otherwise, that disparage the reputation or character of the other party or, in
the case of the Company, any subsidiaries or affiliates of the Company or any of
their respective managers, directors, officers, stockholders, partners, members
or employees, at any time for any reason whatsoever, except that nothing in this
section shall prohibit any party from giving truthful testimony in any
litigation or administrative proceedings either between the Executive and the
Company or in connection with which such party is subpoenaed and required by law
to give testimony, including without limitation, any action by the Executive to
enforce Executive’s rights hereunder.

10.              Severance Compensation Conditional; Remedies for Breach of
Sections 6, 7, 8 and 9; Independence of Covenants; Notice to Others; Savings
Clause.

10.1          Severance Compensation Independent. Company’s obligation to pay
Severance Compensation is conditioned on Executive’s compliance with Sections 6,
7, 8 and 9 of this Agreement and Company shall not be obligated to pay such
Severance Compensation in the event of any breach by Executive of such sections.

10.2          Remedies for Breach of Sections 6, 7, 8 and 9. Executive and
Company agree that the covenants in Sections 6, 7, 8 and 9 are reasonable
covenants under the circumstances. Executive agrees that any breach of the
covenants set forth in Sections 6, 7, 8 and 9 of this Agreement will irreparably
harm the Company. The Executive and the Company agree that in the event of any
breach by the Executive of the provisions set forth in Sections 6, 7, 8 and 9 of
this Agreement, the Company shall be entitled to all rights and remedies
available at law or in equity, including without limitation, the following
cumulative and not alternative rights:

(a)                the right to obtain injunctive or other equitable relief to
restrain any breach or threatened breach or otherwise to specifically enforce
the provisions of this Agreement, it being agreed that monetary damages alone
would be inadequate to compensate the Company, the amount of such damages will
be difficult (if not impossible) to prove precisely, and would be

 8 

 

an inadequate remedy for such breach;

(b)               the right to institute civil suit to recover damages suffered
by the Company;

(c)                the right to recover actual reasonable attorneys’ fees and
other costs incurred by the Company in connection with pursuing remedies
hereunder; and

(d)               the right to seek an equitable accounting of all earnings,
profits and other benefits arising from any such violation.

10.3          Independence of Covenants. The existence of any claim or cause of
action of the Executive against the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of the provisions of Sections 6, 7, 8 and 9.

10.4          Notice to Others. Executive agrees to notify any future
prospective employers and future employers, and any future joint venturers,
partners and contracting parties of Executive, whose activities may be deemed to
compete with Company of the existence of each of the covenants contained in
Sections 6, 7, 8 and 9 of this Agreement.

10.5          Savings Clause. In the event that any provision or provisions of
any of the covenants in Section 6, 7, 8 and 9 would otherwise be determined by
any court of competent jurisdiction to be unenforceable in whole or in part by
reason of being for too great a period of time or covering too great a
geographical area or too broad a product market, or for any other reason, each
such covenant shall nevertheless remain in full force and effect and be
construed so as to be enforceable as to that period of time and geographical
area and product market, and on such other conditions, as may be determined to
be reasonable by the court.

11.              Amendments. No amendments to this Agreement shall be binding
unless in writing and signed by both parties.

12.              Notices. All notices under this Agreement shall be in writing
and shall be deemed effective (i) when delivered in person or by fax or other
electronic means capable of being embodied in written form, or (ii) forty-eight
(48) hours after deposit thereof in the U.S. mails by certified or registered
mail, return receipt requested, postage prepaid, addressed, in the case of
Executive, to her last known address as carried on the personnel records of
Company and, in the case of Company, to the corporate headquarters, attention of
the Chairman of the Board of Directors, or to such other address as the party to
be notified may specify by notice to the other party.

13.              Entire Agreement. This Agreement is the entire agreement of the
parties with respect to its subject matter and supersedes and replaces all other
negotiations, discussions and prior or contemporaneous agreements between the
parties, whether oral or written, with respect to the subject matter of
Executive’s employment with Company. For avoidance of doubt, this Agreement
supersedes and replaces Executive’s Change of Control Agreement with the Company
dated August 14, 2017.

 9 

 

14.              Binding Effect and Benefits. The rights and obligations of
Company and Executive under this Agreement shall inure to the benefit of and
shall be binding upon the respective heirs, personal representatives, successors
and assigns of Company and Executive.

15.              Construction. This Agreement shall be construed under the laws
of the Commonwealth of Pennsylvania, as they may be preempted by federal laws
and regulations. Section headings are for convenience only and shall not be
considered a part of the terms and provisions of the Agreement.

16.              Governing Law; Jurisdiction; Venue. The validity,
interpretation, construction, performance and enforcement of this Agreement
shall be governed by the internal laws of the Commonwealth of Pennsylvania,
without regard to its conflicts of law rules, and by federal law to the extent
it pre-empts state law. For purposes of any action or proceeding, the Executive
irrevocably submits to the exclusive jurisdiction of the courts of the
Commonwealth Pennsylvania and the courts of the United States of America located
in Pennsylvania for the purpose of any judicial proceeding arising out of or
relating to this Agreement or otherwise. The Executive irrevocably agrees to
service of process by certified mail, return receipt requested, to the Executive
at the addressed listed in the records of the Company. The proper venue for all
such disputes, actions or proceedings shall be Chester County. The parties agree
that in any action or proceeds arising under this Agreement, attorneys’ fees and
costs shall be awarded to the prevailing party.

17.              Executive’s Acknowledgment of Terms and Right to Separate
Counsel. Executive acknowledges that she has read this Agreement fully and
carefully, understands its terms and that it has been entered into by Executive
voluntarily. Executive further acknowledges that Executive has had sufficient
opportunity to consider this Agreement and discuss it with Executive’s own
advisors, including Executive’s attorney and accountants and that Executive has
made Executive’s own free decision whether and to what extent to do so.

18.              Legal Expenses. Company shall pay to Executive all reasonable
legal fees and expenses incurred by her in seeking to obtain or enforce any
rights or benefits provided by this Agreement to the extent she prevails in such
efforts.

19.              Indemnification of Executive. Company shall indemnify Executive
against any liability incurred in connection with any proceeding in which the
Executive may be involved as a party or otherwise by reason of the fact that
Executive is or was serving as Chief Financial Officer to the extent permitted
by the Company’s articles of incorporation, bylaws and applicable law. To
further effect, satisfy or secure the indemnification obligations provided
herein or otherwise, the Company shall cause its director and officer liability
insurance to cover Executive during the Term and for such period thereafter as
the Company’s liability insurance policy permits coverage for actions or
omissions of former directors or officers.

 10 

 

IN WITNESS WHEREOF, the parties hereto have caused the due execution of this
Agreement as of the date first set forth above.

 

Attest:

 

/s/ Michael DeTommaso

 

CUSTOMERS BANCORP, INC.

 

By: /s/ Jay S. Sidhu

For the Board of Directors

 

 

 

 

 

Witness:

 

/s/ Alan Kidd

 

 

 

 

 

CARLA LEIBOLD

 

/s/ Carla Leibold

 

 